Filed 5/11/21 Pristine Environments v. Signet Jewelers CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



PRISTINE ENVIRONMENTS, INC.,                                         D077282

         Plaintiff and Appellant,

         v.
                                                                     (Super. Ct. No.
SIGNET JEWELERS LIMITED et al.,                                       37-2016-00016348-CU-FR-CTL)

         Defendants and Respondents.


         APPEAL from a judgment of the Superior Court of San Diego County,
Richard S. Whitney, Judge. Affirmed.
         Cappello & Noel and A. Barry Cappello, Wendy Dale Welkom, David L
Cousineau, Lawrence James Conlan; Dunlap Codding and Evan W. Talley for
Plaintiff and Appellant.
         Snell & Wilmer and Keith M. Gregory, Patrick William Kelly, Jeffrey
M. Singletary, Todd Eric Lundell for Defendants and Respondents.
         Plaintiff and appellant Pristine Environments, Inc. (Pristine) appeals a
judgment confirming an arbitration award in favor of defendants and
respondents Signet Jewelers Limited, et al. (Signet)1 and denying Pristine’s
motion to vacate the arbitration award. Pristine contends the court
erroneously found that its motion to vacate was untimely under Code of Civil
Procedure2 section 1290.6, which according to Pristine did not apply here; but
alternatively under that section it showed “good cause” for its untimely
response. Pristine maintains section 1005 applies here instead because the
parties filed “motions” rather than “petitions,” and it complied with that
section’s timeline. Pristine asks this court to remand the matter for the trial
court to decide the merits of its motion to vacate. We affirm the judgment.
              FACTUAL AND PROCEDURAL BACKGROUND
      Signet operates approximately 3,500 retail jewelry stores in the United
States and Puerto Rico. Pristine provides facility maintenance services to
retail businesses, and Signet contracted for Pristine to provide those services
for all of Signet’s United States stores. The contract included an arbitration
provision, which was invoked when a dispute arose. On February 18, 2019,
the arbitration panel awarded Signet $317,302 in damages on its breach of
contract claim. The panel further concluded that Signet breached some of its
duties to Pristine, but declined to award damages because Pristine had failed
to prove them.
      On March 13, 2019, Signet filed a “motion to confirm arbitration
award.” (Capitalization omitted.) A hearing date was originally scheduled
for June 2019.
      On May 29, 2019, Pristine filed a “motion to vacate arbitration award”
(capitalization omitted), contending that under either the California

1    The other respondents are Signet Group Services US, Inc. and Joseph
Albanese.

2     Undesignated statutory references are to the Code of Civil Procedure.
                                       2
Arbitration Act (CAA) or the Federal Arbitration Act (FAA), the panel
exceeded its authority by “manifestly disregarding” the applicable laws,
issuing an award that was “completely irrational,” and contravening public
policy dealing with bad faith performance of contracts. A hearing date was
originally scheduled for September 2019.
      On May 31, 2019, the parties stipulated that the two motions would be
heard together in September 2019, and set up a new calendar for submission
of the opposition and reply papers. But they specifically agreed that their
stipulation did not “revive any deadlines, including but not limited to under
section 1290.6, or waive any of defenses or arguments either party has to the
timeliness of any opposition to [Signet’s] [m]otion . . . .”
      Signet opposed Pristine’s motion to vacate, arguing it was untimely
filed under section 1290.6, the claims failed on the merits because Pristine
did not state a proper basis to vacate under the CAA, the FAA did not apply
and, even if it did, the arbitration award was not “completely irrational” and
the arbitrators did not “manifestly disregard” the law.
      Despite the parties’ stipulation allowing for it, Pristine did not file a
reply or address the issue of untimeliness, although it filed a document styled
a “response in opposition to defendants’ motion to confirm arbitration award”
(capitalization omitted), in which it merely incorporated by reference its
arguments made in its motion to vacate.
      The court in its tentative ruling relied on Elden v. Superior Court
(1997) 53 Cal.App.4th 1497, 1511 and granted Signet’s motion to confirm the
arbitration award upon concluding that under section 1290.6, after Signet
filed the motion to confirm the arbitration award on February 18, 2019,
Pristine had 10 days (plus five days for mail service) to file its motion to
vacate the award. However, Pristine did not do so until May 29, 2019. The


                                         3
court therefore concluded Pristine’s motion was untimely and it did not reach
the merits of Pristine’s arguments.
      At a hearing on the motions, Pristine’s counsel acknowledged he had
not “fully briefed” the issue in reply, but maintained Pristine’s motion to
vacate was timely under section 1005. Pristine’s counsel stated: “After
receiving the tentative last night, of course, [we were] not happy with it. We
were able to go and research the issue a little more and did find a case on
point [(Ruiz v. Moss Bros. Auto Group, Inc. (2014) 232 Cal.App.4th 836, 847,
(Ruiz))].” Pristine’s counsel argued alternatively: “Under [section] 1290.6,
the court, on good cause, can extend the time outside of that ten days to
respond. And . . . the ten-day issue could have been raised [by Signet].
There’s three or four months in between there that it could have been done
so, and it wasn’t. And, in fact, there was some sort of acquiescence.”
      Signet’s counsel responded: “In terms of the question of a ‘petition’
versus a ‘motion,’ the statutes speak in terms of a ‘petition.’ But obviously,
[Pristine] knew they were required to file a petition to vacate within 100
days. [Pristine] filed it on the 100th day. [¶] Even though they styled it as a
motion, they were really talking about semantics here.” Signet’s counsel
added: “In terms of our acquiescence, it’s not our job to raise the
untimeliness until we were opposing their motion to vacate. It’s not our job
to alert plaintiff’s counsel to their obligations to file a response.” Signet’s
counsel concluded, “I don’t hear anything that is good cause for extending
that ten-day period.”
      The court took the matter under submission to read the Ruiz case. It
later confirmed its tentative ruling and entered a final order granting
Signet’s motion to confirm the award.
                                  DISCUSSION


                                         4
      As a general matter, a party seeking to vacate an arbitration award
must either (1) file and serve a petition to vacate that award “not later than
100 days after the date of the service of a signed copy of the award” (§ 1288;
see Elden v. Superior Court, supra, 53 Cal.App.4th at p. 1511), or (2) file and
serve a timely response (that is, within 10 days) to the other party’s petition
to confirm the award. (§§ 1285.2, 1290.6; Oaktree Capital Management, L.P.
v. Bernard (2010) 182 Cal.App.4th 60, 66; South Bay Radiology Medical
Associates v. Asher (1990) 220 Cal.App.3d 1074, 1081.) “Unless the response
is duly served and filed, under section 1290 the allegations of the petition are
deemed to be admitted by respondent.” (DeMello v. Souza (1973) 36
Cal.App.3d 79, 83.) The filing and service deadline for a petition to vacate is
jurisdictional; noncompliance deprives a court of the power to vacate an
award unless the party has timely requested vacation in response to a
petition to confirm. (§ 1286.4, subds. (a) & (b); Oaktree, at pp. 64-65; Santa
Monica College Faculty Assn. v. Santa Monica Community College Dist.
(2015) 243 Cal.App.4th 538, 544; Elden, at p. 1512.)
      We conclude Pristine’s opposition to Signet’s motion to confirm was
untimely under section 1290.6. After Signet filed its March 13, 2019 motion
to confirm the arbitration award, Pristine had at most 15 days (including five
days for mail service) to file its motion to vacate. However, it did not do so
until May 29, 2019, approximately two months beyond the deadline. Because
Pristine did not timely seek to vacate the award, “the trial court had no
alternative but to ‘confirm the award as made.’ ” (Eternity Investments, Inc.
v. Brown (2007) 151 Cal.App.4th 739, 746, quoting § 1286.)
      Pristine points out that under section 1290.6 the court for “good cause”
could have extended the deadline for it to respond to Signet’s motion to
confirm the award. Pristine adds that Signet was not prejudiced by any


                                        5
delay because it had ample opportunity to oppose Pristine’s position in its
opposition and reply papers and at the hearing on the tentative ruling.
      Pristine further argues that both parties had styled their filings in the
present action as “motions” rather than “petitions.” It relies on the Ruiz case,
despite the fact the appellate court there specifically concluded that under
section 1290.6, which applied, the plaintiff’s opposition to the petition to
compel arbitration was untimely filed. (Ruiz, supra, 232 Cal.App.4th at p.
847.) The appellate court in Ruiz nonetheless held that the trial court had
properly treated the petition as a motion for filing deadline purposes because
the petitioner-defendant filed its reply papers five days before the hearing,
“implicitly rel[ying] on section 1005, subdivision (b) as authority for filing its
reply papers.” (Ruiz, supra, 232 Cal.App.4th at pp. 847-848; see § 1005, subd.
(b) [“All papers opposing a motion . . . shall be filed . . . and . . . served on each
party at least nine court days, and all reply papers at least five court days
before the hearing.”].) Ruiz also pointed out that although the CAA (§ 1280
et seq.) does not contemplate reply papers, the respondent-plaintiff filed and
served his reply nine court days before the hearing, which was timely under
section 1005. The Ruiz court further stated, “the reply papers avoided any
prejudice to [the petitioner-defendant] due to [the respondent-plaintiff]’s late-
filed and served response papers.” (Id. at p. 848.) Finally, Ruiz concluded
that opposing counsel’s mistake in treating the petition as a motion was good
cause to consider the otherwise untimely response. (Id. at p. 847.)
      We apply an abuse of discretion standard to the trial court’s decision on
whether Pristine demonstrated good cause for the court to consider its
untimely-filed opposition to Signet’s motion to confirm. (Correia v. NB Baker
Elec., Inc. (2019) 32 Cal.App.5th 602, 609; Ruiz, supra, 232 Cal.App.4th at p.
847.) “A decision is an abuse of discretion only if it is ‘arbitrary, capricious,


                                          6
entirely lacking in evidentiary support, unlawful, or procedurally unfair.’ ”
(Mooney v. Garcia (2012) 207 Cal.App.4th 229, 235.) When two or more
inferences can reasonably be deduced from the facts, a reviewing court lacks
power to substitute its deductions for those of the trial court. (Nestle v. City
of Santa Monica (1972) 6 Cal.3d 920, 925.)
      Presented with opposing arguments, the court could have reasonably
concluded Pristine did not show good cause for its untimely response to the
motion to confirm the arbitration award, and Pristine’s argument relying on
section 1005 was unpersuasive. At least as of the May 2019 stipulation,
Pristine was on notice that its motion to vacate was untimely. The
stipulation also permitted Pristine to file a reply. Nevertheless, when Signet
opposed Pristine’s motion to vacate based on untimeliness, Pristine did not
file a reply challenging Signet’s claims but instead waited until the hearing
on the motions, where its counsel conceded that upon reading the court’s
tentative ruling that Pristine’s filing was untimely, he decided to research
the issue and discovered the Ruiz case; he also claimed reliance on section
1005 for the first time at that hearing. Finally, although Pristine argues it
showed good cause by pointing to a supposed absence of prejudice to Signet,
such absence of prejudice is not itself a showing of good cause. (Accord, Katz
v. Campbell Union High Sch. Dist. (2006) 144 Cal.App.4th 1024, 1036 [“ ‘The
good cause which must be shown in such a case as this “may be equated to a
good reason for a party’s failure to perform that specific requirement [of the
statute] from which he seeks to be excused.” ’ ”].) Pristine did not proffer a
good reason for its delayed opposition to the motion to confirm the arbitration
award. Under these circumstances, we conclude the court did not abuse its
discretion in finding Pristine failed to show good cause.
                                 DISPOSITION


                                        7
     The judgment is affirmed. Respondents Signet Jewelers Limited,
Signet Group Services US, Inc. and Joseph Albanese are awarded their costs
on appeal.



                                                            O’ROURKE, J.

I CONCUR IN THE RESULT:



HALLER, Acting P. J.


I CONCUR:



AARON, J.




                                     8